Citation Nr: 0604719	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-10 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral knee 
disorders.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying that secondary service connection claim.  In an 
unappealed October 1988 rating decision, the RO denied 
service connection for a psychiatric disorder on a direct 
basis.  In October 1999, the veteran submitted his current 
claim of secondary service connection for a psychiatric 
disorder.  The claim has not been presented or addressed as a 
request to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder on a direct 
basis.  The Board's adjudication is thus also limited to the 
issue of secondary service connection.  

The Board in August 2004 issued a decision denying the 
secondary service connection claim, and the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court in October 2005 approved 
a Joint Motion for Remand, mandating specific action by the 
Board, which now necessitates remand.  

The Board in its August 2004 decision (now vacated) referred 
to the RO an issue of entitlement to service connection for a 
back disorder as secondary to service-connected knee 
disorders, as raised by the veteran in a September 2003 
statement in support of claim.  The Board again refers that 
claim to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).  This body of 
laws is otherwise generally known as the Veterans Claims 
Assistance Act (VCAA).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The RO notified the veteran of the provisions of the VCAA by 
letters dated in December 2000 and May 2001.  Nonetheless, 
pursuant to the VCAA, the RO should afford the veteran 
additional notice of the provisions as specifically 
applicable to development of the remanded claim.  This is in 
part to satisfy the request of the veteran's representative, 
as contained within a December 2005 Informal Hearing 
Presentation, that the veteran be afforded an additional VCAA 
letter addressing the respective development roles of the 
veteran and the VA, and what specifically is required to 
support a grant of the veteran's claim.  Hence, the RO should 
afford the veteran notice of the evidence that has been 
obtained by VA, notice of evidence that is not of record that 
is necessary to substantiate the appealed claim, notice of 
specific evidence that the veteran is expected to provide, 
and notice that the veteran should provide any additional 
evidence he may have in furtherance of his claim.  The RO 
should also provide notice of what specific portion of the 
evidence necessary to substantiate the claim VA will secure, 
and what portion the veteran must secured.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Court-approved Joint Motion for Remand requires that a VA 
examination be obtained, to address the medical question of 
aggravation of an acquired psychiatric disorder by the 
veteran's knee disorder.  As noted in the Joint Motion, VA 
treatment records in February and April of 1996 and in 
January and November of 1997 contain impressions of 
depression secondary to pain.  Other records, such as a May 
1999 initial psychiatric evaluation for treatment purposes, 
document complaints of depression due to financial stresses 
and stresses at work.  Psychiatric disorders diagnosed within 
the VA treatment records have included chronic paranoid 
schizophrenia, major depressive disorders with psychotic 
features, and possibly schizoaffective disorder.  Thus, upon 
remand VA examination, the examiner must address any current 
psychiatric disorders, and any causal association including 
whether the veteran's bilateral knee disorders caused or 
aggravated a current psychiatric disorder.  38 C.F.R. § 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

In a January 2003 statement the veteran informed that he was 
attending a depression group at the mental health center at 
the Fayetteville, North Carolina VA Medical Center (VAMC).  
Records of all psychiatric treatment from this facility 
should be obtained, including group treatment records.  The 
veteran then also informed that he had not received treatment 
from any private doctors.  VA treatment records have also 
been received from the Durham, North Carolina VAMC.  Hence, 
unobtained treatment records from both these VA facilities 
should be sought.  

In both February 2002 and November 2003, the veteran 
submitted private knee treatment records from Dixon W. 
Gerber, M.D., of Lumberton, North Carolina.  However, he has 
not indicated additional treatment from this medical 
provider, despite subsequent VA requests for information 
regarding pertinent treatment.  Hence, it does not appear 
that additional records need be obtained from this source, 
unless the veteran indicates otherwise.

Accordingly, the case is remanded for the following:

1.  The RO should review the claims file 
to provide an additional VCAA notice 
letter satisfying VCAA notice obligations 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent, especially as 
to the issue of aggravation raised 
herein.  As such, the RO should provide a 
VCAA letter which notifies the veteran of 
the specific evidence needed to support 
his claim of entitlement to service 
connection for an acquired psychiatric 
disorder as secondary to service-
connected bilateral knee disorders, both 
based on causation and based on 
aggravation.  The letter must (1) notify 
the claimant of the information and 
evidence not of record that is necessary 
to substantiate the appealed claim; (2) 
notify him of the specific information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request that he 
provide any evidence in his possession 
that pertains to the claim that has not 
been previously associated with the 
claims folder.  In so doing, the RO must 
notify the veteran of his obligation to 
attend the VA examination to be scheduled 
to evaluate any current psychiatric 
disorder(s), and notify him that his 
failure to show up and cooperate with 
that VA examination will result in 
adjudication of his claim based on the 
evidence of record, without the benefit 
of any favorable medical opinion which 
might have otherwise been obtained.  
38 C.F.R. § 3.655 (a), (b) (2005).  Any 
responses received should be associated 
with the claims folder.  Any necessary 
additional development indicated by any 
response to the notice letter should be 
undertaken.  

2.  The RO should obtain and 
associate with the claims folder all 
VA psychiatric treatment records not 
yet obtained, including records of 
treatment at the Fayetteville, North 
Carolina VAMC and the Durham, North 
Carolina VAMC, inclusive of 
Fayetteville VAMC group therapy 
session records.  

3.  Thereafter, the veteran should be 
afforded a VA examination to address 
the nature and etiology of any 
current psychiatric disorders.  The 
claims folder must be reviewed by the 
examiner for the examination.  The 
AMC/RO should inform the examiner of 
the nature and extent of all 
currently service-connected 
(bilateral) knee disability.  For 
each psychiatric disorder diagnosed 
by the examiner, the examiner must 
answer the following:

Is it at least as likely as 
not the psychiatric disorder 
is causally related to a 
service-connected knee 
disability; and is it at 
least as likely as not that 
the psychiatric disorder has 
been aggravated (permanently 
increased in severity) by a 
service-connected knee 
disability.  

In answering these questions, the 
examiner must address past medical 
opinions regarding possible 
associations between pain and/or lost 
capacities, functioning, or 
productivity attributed to the 
service-connected knee disabilities, 
and depression or other diagnosed 
psychiatric disability.  The examiner 
should explain all opinions in full.  
If the questions posed cannot be 
answered without resort to medically 
unsupported  speculation,  the 
examiner should so state on the 
examination report.  

4.  Thereafter, the claim for 
entitlement to service connection for 
an acquired psychiatric disorder as 
secondary to service-connected 
bilateral knee disorders must be 
readjudicated, addressing theories of 
causation and aggravation.  If the 
determination remains to any extent 
adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


